            Case 1:19-cr-00513-SHS Document 49 Filed 09/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                            :        19-Cr-513 (SHS)

                 -v-                                 :        ORDER

RAKIM BROWN,                                         :

                          Defendant.                 :

------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        At the request of the defendant [Doc. No. 47],

       IT IS HEREBY ORDERED that there will be a teleconference on September 16, 2020, at
12:00 p.m.

       All participants must identify themselves every time they speak, spell any proper names for
the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.


        Counsel should adhere to the following rules and guidelines during the teleconference:
                Each party should designate a single lawyer to speak on its behalf (including when
        noting the appearances of other counsel on the telephone).

               Counsel should use a landline whenever possible, should use a headset instead of a
        speakerphone, and must mute themselves whenever they are not speaking to eliminate
        background noise. In addition, counsel should not use voice-activated systems that do not
        allow the user to know when someone else is trying to speak at the same time.

                To facilitate an orderly teleconference and the creation of an accurate transcript,
        counsel are required to identify themselves every time they speak. Counsel should spell
        any proper names for the court reporter. Counsel should also take special care not to
        interrupt or speak over one another.

                If there is a beep or chime indicating that a new caller has joined while counsel is
        speaking, counsel should pause to allow the Court to ascertain the identity of the new
        participant and confirm that the court reporter has not been dropped from the call.



                                                          1
        Case 1:19-cr-00513-SHS Document 49 Filed 09/15/20 Page 2 of 2




        The parties shall call 888-273-3658 and use access code 7004275 to access
the teleconference.

Dated: New York, New York
       September 15, 2020




                                              2
